Citation Nr: 0218249	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for nerve damage, 
claimed as due to herbicide exposure.  

4.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
skeletal pain/joint deterioration, claimed as due to 
herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to 
February 1968.  


REMAND


In June and September 2001, the veteran requested a video-
conference hearing before a Member of the Board.  In 
correspondence to the veteran in October 2001, the RO 
advised the veteran that his request for a hearing had to 
await resolution of several issues on appeal.  This 
resolution was accomplished in February 2002, but there is 
no indication that the veteran's request for a hearing was 
subsequently addressed.  

The Board observes that additional due process 
requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West Supp. 2002) and 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The appellant should be scheduled 
to appear at a video conference hearing 
before a Member of the Board.

2.  The file should be placed in a 
proper state of repair.

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence 
and argument.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


